Warner, Chief Justice.
It appears from the record and bill of exceptions in this case, that the plaintiff in certiorari presented his petition therefor to the judge of the superior court, which was sanctioned by him on the 30th of June, 1876, and the writ of certiorari ordered to be issued; that the petition was then filed in the cleric’s office on the 5th of July, 1876, but the cleric failed to issue the writ of certiorari returnable to the next term of the court. At the next term, the court ordered the cleric to issue the writ of certiorari in terms of the law, and to be served as the law directs. To this order of the court the defendant in certiorari excepted.
We find no error in the order of the court on the statement of' facts contained in the record.
Let the judgment of the court below be affirmed.